ICJ_116_ArmedActivities_COD_UGA_2005-12-19_JUD_01_ME_04_FR.txt.                                                                              327




      OPINION INDIVIDUELLE DE M. LE JUGE ELARABY

[Traduction]

   Accord avec les conclusions de la Cour — Traitement par la Cour de l’inter-
diction de l’emploi de la force — Absence d’examen de la thèse de l’agression
formulée par la République démocratique du Congo — Caractère central de
cette thèse dans l’argumentation de la République démocratique du Congo —
Interdiction de l’agression en droit international — Résolution 3314 (XXIX) de
l’Assemblée générale — Autorité de la Cour pour déterminer s’il y a eu violation
de l’interdiction de l’agression — Cas d’agression manifeste dans les faits jugés
établis par la Cour — Pertinence des dicta de la Cour en l’affaire Nicaragua —
Importance d’une cohérence de la jurisprudence de la Cour.

   1. Mon vote en faveur de l’arrêt traduit mon accord avec ses conclu-
sions. J’estime toutefois utile de formuler certaines considérations qui, à
mon sens, font défaut dans cet arrêt. Si je souscris pleinement à la conclu-
sion de la Cour selon laquelle de graves violations du principe du non-
emploi de la force dans les relations internationales ont été commises, je
considère que la Cour aurait dû expressément faire droit à la thèse de la
République démocratique du Congo selon laquelle cet emploi illicite de la
force équivalait à une agression.
   2. Les questions que soulève cette affaire sont diverses et complexes ;
elles ont trait à certains des aspects les plus sensibles du droit internatio-
nal. La République démocratique du Congo a allégué que l’Ouganda
avait violé le paragraphe 4 de l’article 2 de la Charte des Nations Unies.
Elle soutient que les activités armées de l’Ouganda constituent une viola-
tion de cette interdiction générale de l’emploi de la force. Elle allègue en
outre que ces activités armées constituent une agression.
   3. A chaque phase de la présente instance, la République démocratique
du Congo a souligné la gravité de l’emploi de la force auquel l’Ouganda
avait recouru, en violation des obligations qui lui incombaient en vertu du
droit international. Dans sa requête introductive d’instance en la présente
affaire, la République démocratique du Congo déclare qu’elle soumet
     « la présente requête introductive d’instance contre le Gouvernement
     de la République de l’Ouganda, en raison des actes d’agression
     armée perpétrés par l’Ouganda sur le territoire de la République
     démocratique du Congo en violation flagrante de la Charte des
     Nations Unies et de la Charte de l’Organisation de l’unité africaine.
        Cette agression armée de troupes ougandaises en territoire congo-
     lais a entraîné entre autres la violation de la souveraineté et de l’inté-
     grité territoriale de la République démocratique du Congo, des vio-
     lations du droit international humanitaire et des violations massives
     des droits de l’homme.

                                                                             163

                   ACTIVITÉS ARMÉES (OP. IND. ELARABY)                     328

        Par la présente requête, la République démocratique du Congo
     entend qu’il soit mis fin au plus tôt à ces actes d’agression dont elle
     est victime et qui constituent une sérieuse menace pour la paix et la
     sécurité en Afrique centrale en général et particulièrement dans la
     région des Grands Lacs. » (Requête de la République démocratique
     du Congo, p. 4.)
  4. Dans son mémoire, la République démocratique du Congo indique
en outre que,
     « [d]evant l’échec de toutes les voies directes de règlement des diffé-
     rends, la République démocratique du Congo demande à la Cour de
     remplir son rôle de garante du droit, de la justice et de la paix, et de
     condamner l’Ouganda pour la politique d’agression menée à son
     détriment depuis le 2 août 1998 » (mémoire de la République démo-
     cratique du Congo (MRDC), p. 6, par. 0.10).
Le demandeur précise ce point dans son mémoire en affirmant que « la
gravité de la violation de l’interdiction du recours à la force » est telle que
cette violation peut être « qualifi[ée] d’agression » (MRDC, p. 176-179,
par. 4.40-4.50). Dans ses conclusions, la République démocratique du
Congo prie la Cour de dire que « le principe du non-recours à la force
dans les relations internationales, y compris l’interdiction de l’agression »
(MRDC, p. 273, par. 1) figure parmi les principes du droit international
violés par l’Ouganda.
  5. Dans sa réplique au contre-mémoire de l’Ouganda, la République
démocratique du Congo formule avec insistance une fois de plus sa thèse
de l’agression ougandaise :
        « Le texte [de la requête de la République démocratique du Congo]
     montre très clairement quel est l’objet essentiel de la requête : l’agres-
     sion ougandaise dans son principe. Les modalités de cette agression,
     y compris le pillage des ressources naturelles et les exactions qui l’ont
     accompagnée, ne sont pas envisagées de manière isolée et séparée. »
     (Réplique de la République démocratique du Congo (RRDC), p. 11,
     par. 1.16.)
S’exprimant sur l’intervention militaire de l’Ouganda, la République
démocratique du Congo déclare que,
     « [é]tant donné la gravité de l’intervention militaire ougandaise, la
     RDC a pu conclure que l’on était en présence d’une véritable agres-
     sion au sens de la définition donnée à ce terme par l’Assemblée géné-
     rale des Nations Unies » (RRDC, p. 60, par. 2.01).
   6. A l’audience, la République démocratique du Congo a réaffirmé sa
thèse en se référant aux activités militaires menées contre elle par
l’Ouganda, et a cité la résolution 3314 (XXIX) de l’Assemblée générale
sur la définition de l’agression.
   7. D’une manière générale, ces prétendues activités de l’Ouganda — et

                                                                           164

                   ACTIVITÉS ARMÉES (OP. IND. ELARABY)                     329

en particulier la forme et la nature de l’emploi de la force par l’Ouganda —
revêtent un caractère extrêmement grave. Selon la Cour,
    « [l]’intervention militaire illicite de l’Ouganda a été d’une ampleur et
    d’une durée telles que la Cour la considère comme une violation
    grave de l’interdiction de l’emploi de la force énoncée au para-
    graphe 4 de l’article 2 de la Charte des Nations Unies » (arrêt, par. 165).
   8. Ainsi, alors même que la Cour emploie des termes particulièrement
vigoureux pour souligner la gravité de l’emploi de la force en l’espèce, elle
s’abstient pourtant d’examiner la demande additionnelle de la Répu-
blique démocratique du Congo selon laquelle de tels faits, en raison de
leur gravité même et de leurs caractéristiques propres, constituent une
agression. L’agression est au cœur et constitue l’essence même de l’inter-
diction de l’emploi de la force énoncée au paragraphe 4 de l’article 2
de la Charte. Ainsi qu’il est dit dans le préambule de la définition de
l’agression, « l’agression est la forme la plus grave et la plus dange-
reuse de l’emploi illicite de la force ».
   9. Eu égard aux conclusions du demandeur et à la gravité des viola-
tions reconnues par la Cour, celle-ci se devait, selon moi, de se prononcer
sur la grave allégation de la République démocratique du Congo selon
laquelle les activités de l’Ouganda constituent également une agression,
telle que prohibée par le droit international.
   10. L’agression n’est pas un concept nouveau en droit international.
Au lendemain de la seconde guerre mondiale, le Tribunal de Nuremberg
a indiqué que le fait de « [d]éclencher une guerre d’agression n’est ... pas
seulement un crime d’ordre international ; c’est le crime international
suprême, ne différant des autres crimes de guerre que du fait qu’il les
contient tous » (Procès des grands criminels de guerre devant le Tribunal
militaire international, jugement, 1er octobre 1946, Nuremberg, 14 no-
vembre 1945-1er octobre 1946, t. 1, p. 197). La création de l’Organisa-
tion des Nations Unies a marqué un tournant historique dans la mise
hors la loi de l’emploi de la force. La Charte des Nations Unies énonce,
au paragraphe 4 de l’article 2, une interdiction générale de « la menace
ou [de] l’emploi de la force » dans les relations internationales des Etats.
L’article 39 confère au Conseil de sécurité le pouvoir de constater « l’exis-
tence d’une menace contre la paix, d’une rupture de la paix ou d’un
acte d’agression » en vue de faire des recommandations et de prendre
des mesures conformément à d’autres dispositions du chapitre VII visant
le maintien de la paix et de la sécurité internationales.
   11. Il n’en résulte cependant pas que la constatation d’une agression
soit du seul ressort du Conseil de sécurité. La Cour ayant confirmé le prin-
cipe selon lequel les responsabilités du Conseil de sécurité en matière de
maintien de la paix et de la sécurité internationales étaient « « princi-
pale[s] » et non exclusive[s] » (Certaines dépenses des Nations Unies (ar-
ticle 17, paragraphe 2, de la Charte), avis consultatif, C.I.J. Recueil 1962,
p. 163), il est clair que l’agression — en tant que concept aussi bien juri-
dique que politique — peut être tout autant du ressort d’autres organes

                                                                           165

                  ACTIVITÉS ARMÉES (OP. IND. ELARABY)                    330

compétents de l’Organisation des Nations Unies, dont la Cour en sa qua-
lité d’« organe judiciaire principal des Nations Unies » (Charte des Nations
Unies, art. 92). Quoique l’emploi du terme dans le discours politique et le
langage courant ait une connotation chargée, il n’en demeure pas moins
que l’agression est un concept juridique ayant un contenu et des consé-
quences juridiques, lesquels relèvent clairement de la compétence de la
Cour, notamment lorsque les circonstances d’une affaire portée devant
elle appellent une décision sur ce concept. Il est désormais généralement
admis, ainsi que le juge Lachs l’a écrit dans les affaires Lockerbie, que
    « la ligne de démarcation entre les différends politiques et juridiques
    s’est estompée, le droit devenant de plus en plus fréquemment un élé-
    ment indissociable des litiges internationaux » (Questions d’interpré-
    tation et d’application de la convention de Montréal de 1971 résul-
    tant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne
    c. Royaume-Uni), mesures conservatoires, ordonnance du 14 avril
    1992, C.I.J. Recueil 1992, p. 27 ; Questions d’interprétation et d’appli-
    cation de la convention de Montréal de 1971 résultant de l’incident
    aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d’Amé-
    rique), merures conservatoires, ordonnance du 14 avril 1992, C.I.J.
    Recueil 1992, p. 139).
   12. L’Assemblée générale et ses organes subsidiaires ont œuvré de
nombreuses années durant pour parvenir à une définition appropriée et
utile de ce qu’est l’agression. Ces efforts ont été couronnés par l’adoption
de la déclaration de l’Assemblée générale sur la définition de l’agression
(résolution 3314 (XXIX)). Dans son article 1, cette résolution énonce une
définition générale du terme, tout en dressant, en son article 3, une liste
non exhaustive des situations qui équivalent à une agression. Bien que
cette définition n’aille pas sans poser de problèmes, et qu’à l’époque des
Etats Membres aient émis des réserves sur certains de ses aspects, elle a
néanmoins été adoptée sans vote par l’Assemblée générale des
Nations Unies, ce consensus sur la définition de l’agression représentant
un succès notable.
   13. La définition ne prétend ni être totalement exhaustive ni faire auto-
rité. Elle offre cependant des indications très précieuses sur le champ
d’application de l’agression et élucide le sens que revêt ce terme dans les
relations internationales. Ainsi qu’il est souligné dans le préambule de la
déclaration,
    « l’adoption d’une définition de l’agression devrait avoir pour effet
    de décourager un agresseur éventuel, faciliterait la constatation des
    actes d’agression et l’exécution des mesures propres à les réprimer et
    permettrait de sauvegarder les droits et intérêts légitimes de la vic-
    time et de venir à son aide ».
   14. Le préambule de la définition de l’agression figurant dans la réso-
lution 3314 (XXIX) précise en outre à juste titre que l’agression « doi[t]

                                                                         166

                   ACTIVITÉS ARMÉES (OP. IND. ELARABY)                      331

être examinée compte tenu de toutes les circonstances propres à chaque
cas ». C’est à cet examen que j’en viens maintenant. Au vu des activités
menées par l’Ouganda contre la République démocratique du Congo,
dont il a été établi qu’elles avaient bien eu lieu en l’espèce, il est, selon
moi, clair que ces activités équivalent à une agression. Elles entrent clai-
rement dans les prévisions de l’article 1 de la définition :
      « L’agression est l’emploi de la force armée par un Etat contre la
    souveraineté, l’intégrité territoriale ou l’indépendance politique d’un
    autre Etat, ou de toute autre manière incompatible avec la Charte
    des Nations Unies, ainsi qu’il ressort de la présente définition. »
   15. En l’affaire Nicaragua, la question de l’agression a été examinée
par la Cour dans le cadre d’une agression armée susceptible d’ouvrir un
droit de légitime défense en vertu du droit international coutumier. Bien
que la Cour ait, dans cette affaire, conclu que l’existence d’une telle agres-
sion armée n’avait pas été prouvée, elle a jugé que
    « [c]ette description, qui figure à l’article 3, alinéa g), de la définition
    de l’agression annexée à la résolution 3314 (XXIX) de l’Assemblée
    générale, p[ouvait] être considérée comme l’expression du droit inter-
    national coutumier » (Activités militaires et paramilitaires au Nica-
    ragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond,
    arrêt, C.I.J. Recueil 1986, p. 103, par. 195).
   16. La gravité des circonstances de fait et du contexte de l’espèce est de
loin supérieure à celle de l’affaire Nicaragua. La reconnaissance par la
Cour du fait que la définition de l’agression relève du droit international
coutumier est d’une importance considérable pour la présente affaire,
notamment en ce qui concerne la thèse de la République démocratique
du Congo selon laquelle l’Ouganda aurait violé l’interdiction de l’agres-
sion en droit international. En effet, la définition de l’agression s’applique
effectivement à la situation qui nous occupe : les dispositions de la
Charte sont pleinement applicables ; la nature et la forme des activités
examinées entrent encore plus clairement dans le champ d’application
de la définition ; les éléments de preuve présentés à la Cour sont plus
complets et les deux Parties ont été présentes à tous les stades de la procé-
dure.
   17. Ces facteurs, conjugués à la position centrale qu’occupe cette thèse
dans la requête et les écritures et plaidoiries de la République démocra-
tique du Congo, imposent à la Cour de se conformer à sa responsabilité
judiciaire et de statuer sur une base normative. Ses dicta sur ce point ont
une portée plus large en ce qu’ils établissent un critère normatif qui
devrait être applicable en toute circonstance. Ce même critère devrait être
utilisé dans chaque affaire aux fins d’apprécier tout emploi illicite de la
force par un Etat. En vertu de l’alinéa b) du paragraphe 1 de l’article 38
du Statut, la Cour applique « la coutume internationale comme preuve
d’une pratique générale, acceptée comme étant le droit ». Forte de ses
dicta en l’affaire Nicaragua, la Cour aurait dû, à mon sens, s’attacher à

                                                                            167

                   ACTIVITÉS ARMÉES (OP. IND. ELARABY)                    332

déterminer si l’emploi à outrance de la force par l’Ouganda tombait sous
le coup de la règle coutumière de droit international consacrée par la
résolution 3314 (XXIX) de l’Assemblée générale.
   18. Je m’attendais dès lors à ce que les dicta de la Cour en l’affaire
Nicaragua, même s’ils s’interprètent comme des déclarations incidentes
(obiter), aient pour conséquence qu’en l’espèce le grave emploi de la
force par l’Ouganda soit considéré comme équivalant à une agression. La
Cour a rarement, sinon jamais, eu à se prononcer sur une situation où des
violations de l’interdiction de l’emploi de la force d’une telle gravité ont
été commises. Aussi était-il d’autant plus important qu’elle examinât la
question avec soin et — à la lumière de ses dicta en l’affaire Nicaragua —
fît droit à l’allégation de la République démocratique du Congo selon
laquelle les activités armées de l’Ouganda sur son territoire et contre
celui-ci équivalent à une agression et, partant, constituent un manque-
ment par l’Ouganda aux obligations qui lui incombent en vertu du droit
international.
   19. La cohérence des dicta et des décisions de la Cour devrait être res-
pectée et préservée. Il convient de souligner que la cohérence dans les
décisions précédentes et la jurisprudence de la Cour ne se limite pas au
dispositif des arrêts. Shabtai Rosenne a relevé qu’il existait un « souhait
général qu’il y ait cohérence et continuité dans la jurisprudence de la
Cour lorsque celle-ci examine des questions juridiques dont elle a eu à
connaître dans des affaires antérieures » (The Law and Practice of the
International Court, 1920-1996, vol. III, Procedure, 1997, p. 1610).
   La Cour a insisté sur ce point dans l’affaire du Plateau Continental en
indiquant que

    « la justice, dont l’équité est une émanation, n’est pas la justice abs-
    traite, mais la justice selon la règle de droit ; autrement dit son appli-
    cation doit être marquée par la cohérence et une certaine prévisibi-
    lité ; bien qu’elle s’attache plus particulièrement aux circonstances
    d’une affaire donnée, elle envisage aussi, au-delà de cette affaire, des
    principes d’une application plus générale » (Plateau continental
    (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985, p. 39,
    par. 45).

D’une façon générale, cette cohérence a jusqu’à présent été préservée. Sur
ce point, le juge Shahabuddeen a fait observer que « la jurisprudence
a[vait] clairement évolué vers une tendance très marquée d’un respect
strict des décisions antérieures » (Precedent in the World Court, 1996,
p. 238).
   20. Ainsi que je l’ai précisé au début de la présente opinion, je souscris
aux conclusions de la Cour en l’espèce, y compris à celle relative à
l’emploi de la force. Je ne parviens néanmoins pas à comprendre pour
quelle raison péremptoire la Cour s’est abstenue de dire que les actions de
l’Ouganda équivalaient bel et bien à une agression. Quoique la Cour
internationale de Justice n’ait pas été conçue comme une cour pénale, ses

                                                                          168

                  ACTIVITÉS ARMÉES (OP. IND. ELARABY)                   333

dicta n’en ont pas moins une portée considérable sur les efforts de la
communauté internationale visant à dissuader de potentiels agresseurs et
à mettre fin à la culture de l’impunité. Compte tenu du caractère central
qu’occupe la thèse de l’agression dans la requête de la République démo-
cratique du Congo, de la gravité de la violation de l’interdiction de
l’emploi de la force commise en la présente affaire ainsi que, plus géné-
ralement, de l’importance qu’il y a à réprimer les actes d’agression dans
les relations internationales, j’ai joint la présente opinion individuelle à
l’arrêt afin de répondre pleinement à la conclusion soumise par la Répu-
blique démocratique du Congo sur ce point.

                                               (Signé) Nabil ELARABY.




                                                                        169

